Exhibit 10.44
AMENDMENT NO. 4
TO
CREDIT AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 4 to Credit and Security Agreement (this “Amendment”) is
entered into this [ • ]th day of March, 2009 (the “Fourth Amendment Date”), by
and among (a) NXSTAGE MEDICAL, INC., a Delaware corporation, EIR MEDICAL, INC.,
a Massachusetts corporation, MEDISYSTEMS SERVICES CORPORATION, a Nevada
corporation, and MEDISYSTEMS CORPORATION, a Washington corporation, and any
additional Borrower that may hereafter be added to the Credit Agreement (as
defined below) (each individually as a “Borrower” and collectively as
“Borrowers”), (b) GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill
Lynch Business Financial Services Inc.), individually as a Lender, and as
Administrative Agent, and (c) the financial institutions or other entities
signatory hereto as Lenders.
Recitals
     A. Borrowers, Administrative Agent and the Lenders have entered into that
certain Credit and Security Agreement dated as of November 21, 2007 as amended
by Amendment No. 1 to Credit and Security Agreement dated as of June 27, 2008,
Amendment No. 2 to Credit and Security Agreement dated as of June 30, 2008 and
Amendment No. 3 to Credit and Security Agreement dated as of October 14, 2008
(as the same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”).
     B. The Lenders have extended credit to Borrowers for the purposes permitted
in the Credit Agreement.
     C. Borrowers have requested that Administrative Agent and the Lenders amend
the Credit Agreement as more fully set forth herein.
     D. Administrative Agent and the Lenders have agreed to so amend certain
provisions of the Credit Agreement, but only to the extent, in accordance with
the terms, subject to the conditions and in reliance upon the representations
and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement.
     2. Amendments to Credit Agreement.
          2.1 Section 1.1 (Certain Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



               (a) The following definitions in Section 1.1 of the Credit
Agreement are hereby amended in their entirety and replaced with the following:
          ““Base Rate” means (a) the LIBOR Rate with respect to the Revolving
Loans and other Obligations (other than the Term Loan) and (b) eleven and twelve
one hundredths percent (11.12%) per annum with respect to the Term Loan.
          “Base Rate Margin” means (a) six and one half percent (6.50%) per
annum with respect to the Revolving Loans and other Obligations (other than the
Term Loan), and (b) no additional amount with respect to the Term Loan.
          “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to the greater of (a) four percent (4.0%) per
annum or (b)(i) the rate of interest which is identified and normally published
by Bloomberg Professional Service Page BBAM 1 as the offered rate for loans in
United States dollars for the period of three (3) months under the caption
British Bankers Association LIBOR Rates as of 11:00 a.m. (London time) as
adjusted on a daily basis and effective on the second full Business Day after
each such day (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by (ii) the sum of one minus the
daily average during the preceding month of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein). If Bloomberg Professional
Service (or another nationally-recognized rate reporting source acceptable to
Administrative Agent) no longer reports the LIBOR or Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Administrative Agent in the London Interbank Market or if
such index no longer exists or if Page BBAM 1 no longer exists or accurately
reflects the rate available to Administrative Agent in the London Interbank
Market, Administrative Agent may select a comparable replacement index or
replacement page, as the case may be, that has been accepted as comparable by
the London Interbank Market.”
               (b) The following definitions in Section 1.1 of the Credit
Agreement are hereby amended as follows:
                    (i) Clause (h) of “Permitted Indebtedness” is hereby amended
in its entirety and replaced with “(h) Reserved;”
                    (ii) Clause (j) of “Permitted Liens” is hereby amended in
its entirety and replaced with “(j) Reserved.”
          2.2 Section 4.9 (Intellectual Property.). The last sentence of
Section 4.9 of the Credit Agreement is hereby amended in its entirety and
replaced with the following:
          “Notwithstanding the foregoing, Borrowers shall be required to update
Schedule 4.9 within 30 days of the end of each fiscal quarter of Borrowers
beginning with the second fiscal quarter of 2009; provided, that, each Credit
Party shall provide Administrative Agent with written notice at least three
(3) Business Days in advance of any new registration by such Credit Party of its
Intellectual Property with any Governmental Authority; provided,

2



--------------------------------------------------------------------------------



 



further, that it is understood that no Default or Event of Default will result
if a Borrower shall fail to include each item of registered Intellectual
Property if such Borrower is exercising commercially reasonable diligence when
complying with such disclosures.”
          2.3 Section 5.4 (Consolidations, Mergers and Sales of Assets; Change
in Control.). Section 5.4 of the Credit Agreement is hereby amended in its
entirety and replaced with the following:
          “Section 5.4 Consolidations, Mergers and Sales of Assets; Change in
Control. No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person,
other than pursuant to a Permitted Acquisition, or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions; provided, however, in no
event shall a Borrower permit any Asset Disposition, including, without
limitation, the transfer of any Intellectual Property, to any Subsidiary that is
not a Credit Party. No Borrower will suffer or permit to occur any Change in
Control with respect to itself, any Subsidiary or any guarantor of the
Obligations.”
          2.4 Section 5.9 (Deposit Accounts and Securities Accounts.). The first
two sentences of Section 5.9 of the Credit Agreement are hereby amended in their
entirety and replaced with the following:
          “Section 5.9 Deposit Accounts and Securities Accounts. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, establish any
new Deposit Account or Securities Account without prior written notice to
Administrative Agent and unless Administrative Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account; provided, however,
Subsidiaries that are not Credit Parties shall be permitted to maintain no more
than $1,000,000 in the aggregate, of cash, Investment Property, Securities or
other assets in Deposit Accounts or Securities Accounts in which Administrative
Agent does not have a perfected security interest. Borrowers represent and
warrant that Schedule 5.9 lists all of the Deposit Accounts and Securities
Accounts of each Borrower as of the Fourth Amendment Date.”
          2.5 Section 6.1 (Additional Defined Terms). The following definitions
are inserted into Section 6.1 of the Credit Agreement in alphabetical order:
          ““Adjusted Consolidated EBITDA” means, for any period of four
consecutive fiscal quarters, Borrowers’ Net Revenue less (a) cost of goods sold
expense for such period, (b) research and development expense for such period,
(c) selling and marketing expense for such period, (d) distribution expense for
such period, (e) general and administrative expense for such period and
(f) amortization of DaVita Deferred Revenue for such period plus to the extent
included in the above expenses (x) asset and equipment depreciation for such
period, (y) intangibles amortization for such period and (z) non-cash stock
option expense for such period, all consistently reported in accordance with
GAAP and Borrowers’ three year plan dated January 6, 2009.

3



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means (a) any readily-marketable securities
(i) issued by, or directly, unconditionally and fully guaranteed or insured by
the United States federal government or (ii) issued by any agency of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any entity organized under the laws of any state of the United States,
(d) any U.S. dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by
(i) Administrative Agent or (ii) any commercial bank that is (A) organized under
the laws of the United States, any state thereof or the District of Columbia,
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has Tier 1 capital (as defined in such
regulations) in excess of $250,000,000 or (e) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) and (d) above shall not exceed 365 days. For the avoidance of doubt,
“Cash Equivalents” does not include (and each Loan Party is prohibited from
purchasing or purchasing participations in) any auction rate securities or other
corporate or municipal bonds with a long-term nominal maturity for which the
interest rate is reset through a Dutch auction.
          “DaVita Deferred Revenue” means such amounts recorded in the
Borrowers’ financial statements consistently reported in accordance with GAAP
and consistent with Borrowers’ three year plan dated as of January 6, 2009.
          “Minimum Liquidity” means the sum of Revolving Loan Availability plus
(i) unrestricted cash, (ii) cash that is reserved solely for Borrowers’
compliance with Section 6.6 hereof and which shall not be used for any other
purposes and (iii) Cash Equivalents which are (a) owned by a Borrower,
(b) subject to a Deposit Account Control Agreement and/or a Securities Account
Control Agreement, (c) not pledged to or held by Administrative Agent to secure
a specified Obligation, and (d) not pledged to or held by Administrative Agent
as an escrow or reserve required under this Agreement.”

4



--------------------------------------------------------------------------------



 



          2.6 Section 6.2 (Minimum Net Revenues.). Section 6.2 of the Credit
Agreement is hereby amended in its entirety and replaced with the following:
          “Section 6.2 Minimum Net Revenues. Borrowers agree that an Event of
Default shall be deemed to have occurred under this Agreement if the Borrowers’
Net Revenues for any twelve month trailing period preceding the end of each
calendar quarter below (which shall be the Defined Period) shall be less than
the amounts set forth below:

              Minimum Net Revenues Defined Period Ending   for Defined Period
March 31, 2009
  $ 121,600,000  
June 30, 2009
  $ 126,300,000  
September 30, 2009
  $ 132,700,000  
December 31, 2009
  $ 132,200,000  
March 31, 2010
  $ 134,400,000  
June 30, 2010
  $ 136,100,000  
September 30, 2010
  $ 138,600,000  
December 31, 2010
  $ 145,000,000  
March 31, 2011
  $ 152,400,000  
June 30, 2011
  $ 159,600,000 ” 

          2.7 Section 6.4 (Evidence of Compliance.). Section 6.4 of the Credit
Agreement is hereby amended by inserting the following sentence at the end of
the section:
          “Notwithstanding the foregoing, on or before the fifth Business Day of
each month, Borrowers shall furnish to Administrative Agent evidence (in form
and content satisfactory to Administrative Agent) of Borrowers’ compliance with
Section 6.6 herein as of the last day of the immediately preceding month.”
          2.8 ARTICLE 6 (FINANCIAL COVENANTS). Article 6 of the Credit Agreement
is hereby amended by inserting new Sections 6.5 and 6.6 as follows:
          “Section 6.5 Minimum Adjusted Consolidated EBITDA. Borrowers agree
that an Event of Default shall be deemed to have occurred under this Agreement
if the Borrowers’ Adjusted Consolidated EBITDA for any twelve month trailing
period preceding the end of each calendar quarter below (which shall be the
Defined Period) shall be less than the amounts set forth below:

              Minimum Adjusted Consolidated EBITDA Defined Period Ending   for
Defined Period
March 31, 2009
  $ (29,300,000 )
June 30, 2009
  $ (26,200,000 )
September 30, 2009
  $ (22,000,000 )
December 31, 2009
  $ (16,800,000 )
March 31, 2010
  $ (11,900,000 )
June 30, 2010
  $ (6,100,000 )

5



--------------------------------------------------------------------------------



 



              Minimum Adjusted Consolidated EBITDA Defined Period Ending   for
Defined Period
September 30, 2010
  $ (1,000,000 )
December 31, 2010
  $ 3,500,000  
March 31, 2011
  $ 7,900,000  
June 30, 2011
  $ 12,200,000  

          Section 6.6 Minimum Liquidity. Borrowers agree that an Event of
Default shall be deemed to have occurred under this Agreement if the Borrowers’
Minimum Liquidity (measured on a consolidated basis) at any time during the term
of this Agreement shall be less than ten million Dollars ($10,000,000); provided
that Borrowers shall have thirty (30) days following the occurrence of a failure
to meet Minimum Liquidity under this Section 6.6 in order to cure such failure
by raising at least ten million Dollars ($10,000,000) of cash capital
contributions in immediately available funds (net of all costs, fees and
expenses associated therewith) from investors (either in the form of equity
investment or by partnership, joint venture or some similar type of
relationship) so long as (a) such investment is otherwise permitted under this
Agreement and (b) such funds are placed into accounts subject to a Deposit
Account Control Agreement and/or a Securities Account Control Agreement pending
expenditure or other use by Borrowers.”
          2.9 Section 10.1 (Events of Default). Section 10.1(b) of the Credit
Agreement is hereby amended by inserting “Article 6,” immediately preceding the
reference to “Article 5,” in clause (i) and by adding, at the end of such clause
(i), the following parenthetical: “(provided, that there shall be no Event of
Default under Section 6.6 unless the cure period therein has expired and no cure
thereunder has occurred.)”.
          2.10 Schedule 2.1 (Amortization Schedule). Schedule 2.1 of the Credit
Agreement is hereby amended in its entirety and replaced with the following:
          “Commencing on April 1, 2009, and continuing on the first day of each
month thereafter until all Obligations for the Term Loan are repaid in full,
Borrowers shall pay to Administrative Agent as a principal payment under the
Term Loan an amount equal to such amount set forth in the table below opposite
such payment date:

         
Date
  Principal Payment  
April 1, 2009
  $ 0.00  
May 1, 2009
  $ 0.00  
June 1, 2009
  $ 0.00  
July 1, 2009
  $ 1,164,000.00  
August 1, 2009
  $ 1,164,000.00  
September 1, 2009
  $ 1,164,000.00  
October 1, 2009
  $ 1,164,000.00  
November 1, 2009
  $ 1,164,000.00  
December 1, 2009
  $ 1,164,000.00  
January 1, 2010
  $ 1,164,000.00  
February 1, 2010
  $ 1,164,000.00  
March 1, 2010
  $ 1,164,000.00  
April 1, 2010
  $ 1,164,000.00  
May 1, 2010
  $ 1,164,000.00  

6



--------------------------------------------------------------------------------



 



         
Date
  Principal Payment  
June 1, 2010
  $ 1,164,000.00  
July 1, 2010
  $ 1,164,000.00  
August 1, 2010
  $ 1,164,000.00  
September 1, 2010
  $ 1,164,000.00  
October 1, 2010
  $ 1,164,000.00  
November 1, 2010
  $ 1,164,000.00  
December 1, 2010
  $ 1,164,000.00  
January 1, 2011
  $ 1,164,000.00  
February 1, 2011
  $ 1,164,000.00  
March 1, 2011
  $ 1,164,000.00  
April 1, 2011
  $ 1,164,000.00  
May 1, 2011
  $ 1,164,000.00  
June 1, 2011
  $ 1,159,034.50 ” 

          2.11 Schedule 4.3 (Insurance). Schedule 4.3 of the Credit Agreement is
hereby amended in its entirety and replaced with Schedule 2.11 to this
Amendment.
          2.12 Schedule 4.9 (Intellectual Property). Schedule 4.9 of the Credit
Agreement is hereby amended in its entirety and replaced with Schedule 2.12 to
this Amendment.
          2.13 Schedule 5.9 (Deposit Accounts and Securities Accounts).
Schedule 5.9 of the Credit Agreement is hereby amended in its entirety and
replaced with Schedule 2.13 to this Amendment.
          2.14 Schedule 9.1 (Collateral). Schedule 9.1 of the Credit Agreement
is hereby amended in its entirety and replaced with the following:
     “The Collateral consists of all of Borrowers’ right, title and interest in
and to the following, whether now owned or hereafter created, acquired or
arising, and all proceeds and products of the following:
     All Intellectual Property, IP Proceeds (as defined below), Accounts,
Equipment, Inventory, Goods, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General Intangibles including
all Payment Intangibles and Software, Commercial Tort Claims, Documents,
Instruments (including any Promissory Notes), Chattel Paper (whether Tangible
Chattel Paper or Electronic Chattel Paper), cash, Deposit Accounts, Securities
Accounts, Fixtures, Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing), Securities, and all other Investment Property
(subject to Section 5.5(b)), Supporting Obligations, and Financial Assets,
whether now owned or hereafter acquired, wherever located; and
     All of Borrowers’ books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,

7



--------------------------------------------------------------------------------



 



attachments, accessories, accessions and improvements to and replacements,
products, Proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral shall not include (a) more
than 65% of the Borrowers’ ownership in the voting interests in NxStage
Verwaltungs-GmbH, NxStage GmbH & Co. KG, Medisystems Europe S.p.A. and
Medimexico S. de R.L. de C.V. and (b) any licenses which are now or hereafter
held by any Borrower as licensee (i) if the licensor or other applicable party
is not an Affiliate of the licensee and (ii) such licenses are not assignable or
capable of being encumbered under the terms of the license or other agreement
applicable thereto (unless and solely to the extent that any such restriction on
assignment or encumbrance is ineffective under the UCC or other applicable law),
without the consent of the licensor thereof or other applicable party thereto
and such consent has not been obtained after using commercially reasonable
efforts to obtain such consent; provided, however, that the Collateral shall
include any and all Proceeds of such licenses to the extent that any
anti-assignment clause in any agreement relating thereto does not restrict the
assignment or encumbering of such Proceeds, or if assignment or the granting of
a Lien in such Proceeds is so restricted, solely to the extent that such
restriction is ineffective under the UCC or other applicable law; provided
further that upon obtaining the consent of any such licensor or other applicable
party to the assignment or encumbrance of such license or other agreement, or
upon the termination or expiration of any such prohibition, such license as well
as any and all Proceeds thereof that theretofore might have been excluded from
such grant of a Security Interest shall automatically be subject to the security
interest granted in favor of the Administrative Agent hereunder and become part
of the Collateral.
     The term “IP Proceeds” means all Accounts, General Intangibles (including
Payment Intangibles), license and royalty fees and other revenues, Proceeds,
income or rights to payment arising out of or relating to the use, sale,
licensing, financing or disposition of any of the Intellectual Property (nothing
herein implying the secured party’s consent to any such sale, licensing,
financing or disposition).”
          2.15 Schedule 9.2 (Location of Collateral). Schedule 9.2 of the Credit
Agreement is hereby amended in its entirety and replaced with Schedule 9.2 to
this Amendment.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Financing Document, or (b) otherwise
prejudice any right or remedy which Administrative Agent or the Lenders may now
have or may have in the future under or in connection with any Financing
Document.

8



--------------------------------------------------------------------------------



 



          3.2 This Amendment shall be construed in connection with and as part
of the Financing Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Financing Documents,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.
     4. Grant of Security in Intellectual Property. As security for the payment
and performance of the Obligations, and without limiting any other grant of a
Lien and security interest in any Security Document, Borrowers hereby affirm the
existing security interest in the Collateral and, in addition thereto, grant and
pledge to Administrative Agent, for the benefit of Lenders and Administrative
Agent, a continuing first priority Lien on and security interest in, upon, and
to Borrowers’ Intellectual Property as set forth on Schedule 9.1 as amended in
this Amendment.
     5. Representations and Warranties. To induce Administrative Agent and the
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Administrative Agent and each Lender as follows:
          5.1 immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Financing Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Default or
Event of Default has occurred and is continuing;
          5.2 each Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Credit Agreement, as
amended by this Amendment;
          5.3 the organizational documents of each Borrower delivered to
Administrative Agent on the Closing Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
          5.4 the execution and delivery by each Borrower of this Amendment and
the performance by each Borrower of its obligations under the Credit Agreement,
as amended by this Amendment, have been duly authorized;
          5.5 the execution and delivery by each Borrower of this Amendment and
the performance by each Borrower of its obligations under the Credit Agreement,
as amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting any Borrower, (b) any contractual restriction
with a Person binding on any Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on any Borrower, or (d) the organizational documents of any Borrower;
          5.6 the execution and delivery by each Borrower of this Amendment and
the performance by each Borrower of its obligations under the Credit Agreement,
as amended by this Amendment, do not require any order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or

9



--------------------------------------------------------------------------------



 



authority, or subdivision thereof, binding on any Borrower, except as already
has been obtained or made; and
          5.7 this Amendment has been duly executed and delivered by each
Borrower and is the binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.
     6. Effectiveness. This Amendment shall be deemed effective upon the
delivery and/or satisfaction of the following:
          6.1 the due execution and delivery to Administrative Agent of this
Amendment by each party hereto;
          6.2 the Borrowers delivering to Administrative Agent an executed
Intellectual Property Security Agreement from the Borrowers in form and
substance reasonably acceptable to Administrative Agent;
          6.3 the Borrowers delivering to Administrative Agent an executed
Consent to Collateral Assignment of Intellectual Property from Medisystems
Corporation and DSU Medical, Inc. in form and substance reasonably acceptable to
Administrative Agent;
          6.4 Each document (including any Uniform Commercial Code financing
statement) required by this Amendment or the Credit Agreement, any related
agreement or under law or reasonably requested by Administrative Agent to be
filed, registered or recorded in order to create, in favor of Administrative
Agent, a perfected security interest in or lien upon the Collateral (including
Borrowers’ Intellectual Property) shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Administrative Agent shall have
received an acknowledgment copy, or other evidence satisfactory to it, of each
such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;
          6.5 Borrowers delivering to Administrative Agent a legal opinion of
Borrowers’ counsel in form and substance reasonably acceptable to Administrative
Agent;
          6.6 Receipt by Administrative Agent of searches satisfactory to
Administrative Agent demonstrating an absence of all Liens, other than Permitted
Liens;
          6.7 Receipt by Administrative Agent of an updated Schedule 5.9 to the
Credit Agreement reflecting Borrowers’ Deposit Accounts and Securities Accounts
as of the Fourth Amendment Date;
          6.8 Borrower delivering to Administrative Agent a certificate of the
secretary of each Borrower with copies of the resolutions of the board of
directors authorizing the execution and delivery of this Amendment and each of
the other Financing Documents;

10



--------------------------------------------------------------------------------



 



          6.9 Borrowers’ payment to Administrative Agent of an amendment fee in
an amount equal to $480,000 to be shared pro rata among the Lenders based upon
their respective commitment percentages set forth in Annex A to the Credit
Agreement; and
          6.10 Such other documents and instruments as Administrative Agent may
reasonably request.
     7. Post Closing Deliverables.
          7.1 On or before March 23, 2009, Borrowers shall deliver an executed
amendment in a form acceptable to Administrative Agent to that certain
Uncertificated Securities Control Agreement dated as of November     , 2007
among NxStage Medical, Inc., as Grantor, GE Business Financial Services Inc.
(formerly known as Merrill Lynch Business Financial Services Inc.), as Secured
Party, Merrill Lynch Funds for Institution Series, as Issuer, and State Street
Bank and Trust Company, through its service provider, Boston Financial Data
Services, Inc., as transfer agent for the Issuer which amends the account number
referenced therein from “                        ” to
“                        .”
          7.2 On or before April 15, 2009, Borrowers shall deliver a Bailee
Consent from Manna Freight Systems for Borrowers’ inventory located at
Fidelstone Logistics, 15600 S. Blackburn Avenue, Norwalk, CA 90650 in
substantially the same form as Exhibit A attached hereto. Borrowers agree that
until such executed Bailee Consent has been delivered to Administrative Agent,
they shall not increase any inventory levels at the aforementioned location by
more than 10% from the inventory level at such location as of the date hereof.
     8. Expenses. Borrowers agree to pay the expenses and costs of
Administrative Agent (including the fees and expenses of Administrative Agent’s
counsel, advisors and consultants) accrued and incurred in connection with the
transactions contemplated by this Amendment and all other expenses and costs of
Agent (including the fees and expenses of Administrative Agent’s counsel,
advisors and consultants) payable pursuant to Section 12.15 of the Credit
Agreement.
     9. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.
     10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT, AND ALL
MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN CHICAGO, STATE OF
ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS.
     11. Headings. Headings in this Amendment are for convenience of reference
only and are not part of the substance hereof.

11



--------------------------------------------------------------------------------



 



     12. Integration. This Amendment and the other Financing Documents
constitute and contain the entire agreement of Borrowers and Lenders with
respect to their respective subject matters, and supersede any and all prior
agreements, correspondence and communications.
[signature page follows]

12



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

          BORROWERS    
 
        NXSTAGE MEDICAL, INC.    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        EIR MEDICAL, INC.    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        MEDISYSTEMS SERVICES CORPORATION    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        MEDISYSTEMS CORPORATION    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to Amendment No. 4





--------------------------------------------------------------------------------



 



          ADMINSTRATIVE AGENT:    
 
        GE BUSINESS FINANCIAL SERVICES INC.     (formerly known as Merrill Lynch
Business Financial Services Inc.)
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        LENDERS:    
 
        GE BUSINESS FINANCIAL SERVICES INC.     (formerly known as Merrill Lynch
Business Financial Services Inc.)
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        SILICON VALLEY BANK    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        OXFORD FINANCE CORPORATION    
 
       
By:
 
   
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to Amendment No. 4

